Citation Nr: 1138820	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-16 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for a skin disorder, to include as a result of exposure to herbicides in the Republic of Vietnam.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1964 to May 1968, to include combat duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Hearing Loss/Tinnitus 

The Veteran in this case claims that he developed bilateral hearing loss and tinnitus as a result of his exposure to combat noise in the Republic of Vietnam.  The Veteran served as a hospital corpsman in the Navy, and was assigned to the Fleet Marine Force and aboard an aircraft carrier.  The Veteran served in combat in Vietnam, providing medical care to wounded Marines, and he was awarded the Purple Heart Medal for wounds sustained in combat with enemy forces.  

Based on the circumstances of the Veteran's service, there is no doubt that he was exposed to loud noises.  The Veteran states and the Board concedes that the Veteran was near rocket, mortar, small arms, tank, and artillery fire while serving with the Marines in Vietnam.  Additionally, the Veteran states that he served on an aircraft carrier, and that there was additional noise exposure on that ship.  Indeed, a review of the service personnel records does indicate that the Veteran was discharged from naval service after serving as a corpsman aboard USS Coral Sea.  

It is conceded that the Veteran was exposed to acoustic trauma while in service.  The RO, in also noting this, scheduled the Veteran for a comprehensive VA audiology examination in December 2007.  The associated report noted a mild to moderate bilateral sensorineural hearing loss, with transient head noises noted.  Regarding etiology, the examiner did review the military noise exposure and the significant post-service noise exposure (the Veteran works in a factory environment).  In coming to his conclusions, the examiner stated that the Veteran had normal hearing when he exited military service and that there is a 36-year history of post-service noise exposure.  The examiner then simply stated that military noise exposure did not cause hearing loss.  The Veteran was also noted to have tinnitus; however, regarding etiology, there was again only a simple conclusion that "military noise exposure did not cause tinnitus for this individual."  

A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  In the current case, there is simply a restatement that the Veteran did not have hearing loss at service separation, and that there was 35 years of post-service noise exposure.  The examiner did not explain the impact these factors had in influencing the conclusion.  It is not disputed that the Veteran had post-service noise exposure or that the results of an audiology examination at service separation were normal.  A mere statement of these facts, however, does not equate to a rationale as to why the Veteran's current hearing loss did not originate in service.  Indeed, the examiner did not state why the Veteran's military noise exposure could not have been part of his current disability, but instead reiterated facts already established by the evidentiary record.  Thus, the statement of there being no nexus between military noise exposure and current disability is cursory at best, and amounts to a conclusory opinion that is not particularly useful in resolving the appeal.  Moreover, the opinion on tinnitus does not even contain the mere recitation of the evidentiary record, stating simply that the Veteran hears head noises which are not related to service.  That opinion is also not probative.  

As the opinions of record are not adequate, the Veteran should be scheduled for a new VA audiology examination for the purposes of determining the etiology of theses disorders.  Detailed rationales must be attached to any conclusions reached in the examination report.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Skin Disorder

The Veteran was denied service connection for a skin disorder on the basis of there being no evidence of a current skin disability.  The Veteran asserts, essentially, that he has a chronic condition, manifesting as a rash, which was either caused directly by military service or is subject to presumptive service connection based on exposure to herbicides in the Republic of Vietnam.  The Veteran served in Vietnam, and thus exposure to herbicides is conceded.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran is competent to report on that what comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this regard, it is also noted that the Veteran served as a hospital corpsman treating wounded Marines in Vietnam.  As such, he has some level of medical training, and has some level of competency when addressing issues of medical causation.  The Veteran has stated that he would treat rash-like symptoms with topical creams and antibiotics while he was serving in Vietnam.  Furthermore, the Veteran reports that he has had dermatologic abnormalities since service, and that he believes the skin problems to be related to exposure to herbicides.  

As of yet, the Veteran has not been afforded a comprehensive VA examination to address the current nature of his alleged dermatology disability picture.  As he has given credible evidence of symptoms in service and post-service, and as he has some level of medical expertise to address etiology and a possible relationship to herbicide exposure, the Board is of the opinion that a comprehensive VA dermatology examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development actions required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2011) are fully satisfied.  

2.  Schedule the Veteran for a VA audiology examination for the purposes of determining the etiology of current bilateral hearing loss and tinnitus.  In this regard, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that acoustic trauma in service, to include exposure to artillery, small arms, and ship noise, caused current hearing loss and tinnitus.  A rationale for each medical conclusion reached must be contained in the narrative portion of the examination report.  Conclusory and/or unsupported medical conclusions are not acceptable.  

3.  Schedule the Veteran for a VA dermatology examination to determine the current nature and etiology of any present skin disability.  In this regard, the examiner should provide an opinion as to whether it is at least as likely as not that any skin condition began in active service, to include as a consequence of exposure to herbicides in Vietnam.  The Veteran's status as a former hospital corpsman, and his testimony regarding the application of antibiotic creams during and after service, should be considered.  A rationale for each medical conclusion reached must be contained in the narrative portion of the examination report.  Conclusory and/or unsupported medical conclusions are not acceptable.  

4.  Following the directed development, the RO must conduct a de novo review of the claim on the merits.  Should the claim not be granted, issue an appropriate statement of the case to the Veteran and his representative and return the claims to the Board for final adjudication.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


